Corrected Notice of Allowability
This Corrected Notice of Allowability is being issued to correct a typographical error in the PTO-37 form of the Supplemental Notice of Allowability dated 1/7/2021. Under box 3 of the PTO-37 form, claim “610” is a typographical error and should read as claim “6-10” (as was identified in the first Notice of Allowability dated 12/15/2020). Accordingly, this Corrected Notice of Allowability is being issued to correctly identify claims 1-3, 6-10, 12-16, 19, and 21 (original numbering) as having been allowed.
Otherwise, the application remains allowed for the reasons already of record; i.e., this Corrected Notice of Allowability does not alter the scope of the claimed subject matter or reasons for allowance thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/C.T.S./Colin T. Sakamoto
Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793